UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6109


RAYVERN EARL GREEN,

                Plaintiff - Appellant,

          v.

A. J. PADULA, Warden; JUDGE BYARS, SCDC Director,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:11-cv-02196-JMC)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rayvern Earl Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rayvern       Earl    Green     seeks      to   appeal    the     district

court’s    order       adopting   the     recommendation      of     the    magistrate

judge and dismissing his complaint for failure to state a claim.

We   dismiss     the    appeal    for   lack    of     jurisdiction        because   the

notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on August 24, 2012.          The notice of appeal was filed on January

22, 2013.        Because Green failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court     and    argument     would    not   aid    the    decisional

process.

                                                                             DISMISSED



                                           2